$2& 5HY9$:$GGLWLRQV $PHQGHG-XGJPHQWLQD&ULPLQDO&DVH                                           127(,GHQWLI\&KDQJHVZLWK$VWHULVNV
               6KHHW


                                              81,7('67$7(6',675,&7&2857
                                                            :HVWHUQ'LVWULFWRI9LUJLQLD
        81,7('67$7(62)$0(5,&$                                                     AMENDED JUDGMENT IN A CRIMINAL CASE
                               9                                                    &DVH1XPEHU DVAW318CR000011-001
     JAMES ALEX FIELDS, JR.                                                          &DVH1XPEHU
                                                                                     8601XPEHU 22239-084
'DWHRI2ULJLQDO-XGJPHQW                            7/1/19                         Lisa M. Lorish, AFPD; Frederick T. Heblich, Jr., AFPD
2U'DWHRI/DVW$PHQGHG-XGJPHQW                                                     'HIHQGDQW V$WWRUQH\
Reason for Amendment:
    &RUUHFWLRQRI6HQWHQFHRQ5HPDQG 86& I  DQG                           0RGLILFDWLRQRI6XSHUYLVLRQ&RQGLWLRQV 86& F RU H
    5HGXFWLRQRI6HQWHQFHIRU&KDQJHG&LUFXPVWDQFHV )HG5&ULP                        0RGLILFDWLRQRI,PSRVHG7HUPRI,PSULVRQPHQWIRU([WUDRUGLQDU\DQG
    3 E                                                                               &RPSHOOLQJ5HDVRQV 86& F 
    &RUUHFWLRQRI6HQWHQFHE\6HQWHQFLQJ&RXUW )HG5&ULP3 D                     0RGLILFDWLRQRI,PSRVHG7HUPRI,PSULVRQPHQWIRU5HWURDFWLYH$PHQGPHQW V
                                                                                          WRWKH6HQWHQFLQJ*XLGHOLQHV 86& F 
    &RUUHFWLRQRI6HQWHQFHIRU&OHULFDO0LVWDNH )HG5&ULP3
                                                                                          'LUHFW0RWLRQWR'LVWULFW&RXUW3XUVXDQW        86&RU
                                                                                              86& F 
                                                                                          0RGLILFDWLRQRI5HVWLWXWLRQ2UGHU 86&
THE DEFENDANT:
     SOHDGHGJXLOW\WRFRXQW V          One, Two through Twenty-nine
     SOHDGHGQRORFRQWHQGHUHWRFRXQW V
     ZKLFKZDVDFFHSWHGE\WKHFRXUW
     ZDVIRXQGJXLOW\RQFRXQW V
     DIWHUDSOHDRIQRWJXLOW\
7KHGHIHQGDQWLVDGMXGLFDWHGJXLOW\RIWKHVHRIIHQVHV
Title & Section                       Nature of Offense                                                                Offense Ended                                       Count
18 USC §249(a)(1)           Hate Crime Act Resulting in Death                                                             08/12/2017                                             1

18 USC §249(a)(1)           Hate Crime Act Involving Attempt to Kill                                                      08/12/2017                                         2-29




       7KHGHIHQGDQWLVVHQWHQFHGDVSURYLGHGLQSDJHVWKURXJK                      4          RIWKLVMXGJPHQW7KHVHQWHQFHLVLPSRVHGSXUVXDQWWR
WKH6HQWHQFLQJ5HIRUP$FWRI
     7KHGHIHQGDQWKDVEHHQIRXQGQRWJXLOW\RQFRXQW V
     &RXQW V                       30                          LV      DUHGLVPLVVHGRQWKHPRWLRQRIWKH8QLWHG6WDWHV
         ,WLVRUGHUHGWKDWWKHGHIHQGDQWPXVWQRWLI\WKH8QLWHG6WDWHV$WWRUQH\IRUWKLVGLVWULFWZLWKLQGD\VRIDQ\FKDQJHRIQDPHUHVLGHQFH
RUPDLOLQJDGGUHVVXQWLODOOILQHVUHVWLWXWLRQFRVWVDQGVSHFLDODVVHVVPHQWVLPSRVHGE\WKLVMXGJPHQWDUHIXOO\SDLG,IRUGHUHGWRSD\UHVWLWXWLRQ
WKHGHIHQGDQWPXVWQRWLI\WKHFRXUWDQG8QLWHG6WDWHVDWWRUQH\RIPDWHULDOFKDQJHVLQHFRQRPLFFLUFXPVWDQFHV
                                                                                     9/18/2019
                                                                                     'DWHRI,PSRVLWLRQRI-XGJPHQW
                                                                                                                               Digitally signed by Michael F. Urbanski

                                                                                     Michael F. Urbanski                       DN: cn=Michael F. Urbanski, o=Western District of Virginia, ou=United
                                                                                                                               States District Court, email=mikeu@vawd.uscourts.gov, c=US
                                                                                                                               Date: 2019.09.30 14:35:16 -04'00'

                                                                                     6LJQDWXUHRI-XGJH
                                                                                     Michael F. Urbanski, Chief United States District Judge
                                                                                     1DPHDQG7LWOHRI-XGJH
                                                                                     September 30, 2019
                                                                                     'DWH


                Case 3:18-cr-00011-MFU Document 63 Filed 10/01/19 Page 1 of 4 Pageid#: 559
$2&       5HY9$:$GGLWLRQV $PHQGHG-XGJPHQWLQ&ULPLQDO&DVH
             6KHHW,PSULVRQPHQW                                                                              127(,GHQWLI\&KDQJHVZLWK$VWHULVNV

                                                                                                           -XGJPHQW3DJH       2      RI           4
'()(1'$17   JAMES ALEX FIELDS, JR.
&$6(180%(5 DVAW318CR000011-001


                                                                   IMPRISONMENT

        7KHGHIHQGDQWLVKHUHE\FRPPLWWHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV%XUHDXRI3ULVRQVWREHLPSULVRQHGIRUD
WRWDOWHUPRI
   LIFE without the possibility of release as to Count 1; LIFE without the possibility of release as to Cts-2-29 said terms to run
   concurrently to each other but consecutively to the term imposed in Count1.

     This sentence shall run concurrently with the defendant's sentence of imprisonment in Docket No.: CR17000296 in Charlottesville
     Circuit Court.
          7KHFRXUWPDNHVWKHIROORZLQJUHFRPPHQGDWLRQVWRWKH%XUHDXRI3ULVRQV
     The defendant shall receive mental health treatment and be housed in a facility close to his home consistent with his security
     classification.



          7KHGHIHQGDQWLVUHPDQGHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV0DUVKDO

          7KHGHIHQGDQWVKDOOVXUUHQGHUWRWKH8QLWHG6WDWHV0DUVKDOIRUWKLVGLVWULFW

               DW                                           DP           SP     RQ
               DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO

          7KHGHIHQGDQWVKDOOVXUUHQGHUIRUVHUYLFHRIVHQWHQFHDWWKHLQVWLWXWLRQGHVLJQDWHGE\WKH%XUHDXRI3ULVRQV
               EHIRUHRQ

               DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO

               DVQRWLILHGE\WKH3UREDWLRQRU3UHWULDO6HUYLFHV2IILFH


                                                                          RETURN
 ,KDYHH[HFXWHGWKLVMXGJPHQWDVIROORZV




          'HIHQGDQWGHOLYHUHGRQ                                                              WR

 D                                                       ZLWKDFHUWLILHGFRS\RIWKLVMXGJPHQW



                                                                                                        81,7('67$7(60$56+$/

                                                                                   %\
                                                                                                     '(387<81,7('67$7(60$56+$/




                Case 3:18-cr-00011-MFU Document 63 Filed 10/01/19 Page 2 of 4 Pageid#: 560
AO 245&    (Rev. /1 - VAW Additions /1) Amended Judgment in a Criminal Case
           Sheet 5 - Criminal Monetary Penalties                                                                        (NOTE: Identify Changes with Asterisks (*))

                                                                                                           Judgment - Page        3        of             4
DEFENDANT: JAMES ALEX FIELDS, JR.
CASE NUMBER: DVAW318CR000011-001
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment                           JVTA Assessment*                   Fine                               * Restitution
 TOTALS            $ 2,900.00                          $                                $ 2,900.00                               $ 75,800.04


     The determination of restitution is deferred until                  . An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.

     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C § 3664(i), all nonfederal victims must be
     paid before the United States is paid.
Name of Payee                                               Total Loss**                      Restitution Ordered               Priority or Percentage
* C.A. (Count 11)                                                                                                $3,547.04
* M.A.N. (Count 13)                                                                                              $2,880.00
* C.Y. (Count 21)                                                                                               $59,973.00
* T.W. (Count 23)                                                                                                $9,400.00




 TOTALS                                                                    $0.00                                $75,800.04


      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
          the interest requirement is waived for the              fine         restitution.
          the interest requirement for the              fine         restitution is modified as follows:



 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 **Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
 on or after September 13, 1994, but before April 23, 1996.
              Case 3:18-cr-00011-MFU Document 63 Filed 10/01/19 Page 3 of 4 Pageid#: 561
AO 245&      (Rev. /1 - VAW Additions /) $PHQGHGJudgment in a Criminal Case
             Sheet 6 - Schedule of Payments

DEFENDANT:            JAMES ALEX FIELDS, JR.                                                                             Judgment - Page   4     of   4
CASE NUMBER: DVAW318CR000011-001

                                                         SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, the total criminal monetary penalties are due immediately and payable as follows:

A          Lump sum payment of $ 2,900.00                      immediately, balance payable
                    not later than                                    , or
                     in accordance                  C,         D,        E,          F or,        G below); or
B          Payment to begin immediately (may be combined with                  C,            D,       F, or      G below); or

C          Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                     over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or
D          Payment in equal                              (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                           (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or
E          Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F          During the term of imprisonment, payment in equal                          (e.g., weekly, monthly, quarterly) installments of
           $                   , or           % of the defendant's income, whichever is greater       , to commence                   (e.g., 30 or
           60 days) after the date of this judgment; AND payment in equal                            (e.g., weekly, monthly, quarterly)
           installments of $                     during the term of supervised release, to commence                          (e.g., 30 or 60 days)
           after release from imprisonment.
G          Special instructions regarding the payment of criminal monetary penalties:

   In equal monthly installments of $25.00, or 50% of the defendant's income, whichever is greater, to commence 60 days after the date
   of this judgment.
Any installment schedule shall not preclude enforcement of the restitution or fine order by the United States under 18 U.S.C §§ 3613 and
3664(m).
Any installment schedule is subject to adjustment by the court at any time during the period of imprisonment or supervision, and the defendant
shall notify the probation officer and the U.S. Attorney of any change in the defendant's economic circumstances that may affect the
defendant's ability to pay.
All criminal monetary penalties shall be made payable to the Clerk, U.S. District Court, )UDQNOLQ5G6XLWH, Roanoke, Virginia 240,
IRUdisbursement.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Any obligation to pay restitution is joint and several with other defendants, if any, against whom an order of restitution has been or will be
entered.
        Joint and Several
        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
        corresponding payee, if appropriate.




        The defendant shall pay the cost of prosecution.
        The defendant shall pay the following court cost(s):
        The defendant shall forfeit the defendant's interest in the following property to the United States:




    Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
    (5) fine interest,
                  Case (6) community restitution, (7) penalties,
                           3:18-cr-00011-MFU            Document and (8)63
                                                                         costs, including
                                                                             Filed        cost of prosecution
                                                                                     10/01/19       Page 4 andof 4court costs.
                                                                                                                     Pageid#:      562
